NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 31, 2010*
                                     Decided April 1, 2010

                                             Before

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 09‐3920

APRIL GRIFFIN and INEZ GRIFFIN,                    Appeal from the United States District
           Plaintiffs‐Appellants,                  Court for the Eastern District of Wisconsin.

       v.                                          No. 08 C 822

MILWAUKEE COUNTY, et al.,                          Lynn Adelman,
    Defendants‐Appellees.                          Judge.

                                           O R D E R

        Pro se plaintiffs April Griffin, her sister, and ostensibly their minor children, claim in
this civil‐rights action that the State of Wisconsin, the City of Milwaukee, and a multitude of
individual defendants interfered with Griffin’s custody of her infant son.  The district court
first notified the plaintiffs that their complaint does not comply with Federal Rule of Civil
Procedure 8(a), and when they ignored two deadlines to amend it, the court dismissed the
action with prejudice.  The plaintiffs appeal.  



       *
        After examining the briefs and the record, we conclude that oral argument is not
necessary.  The appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3920                                                                                Page 2

       Like the district court, we have struggled to understand the plaintiffs’ 70‐page
complaint.  From the text we glean that April Griffin has a son with one of the defendants,
who was awarded custody by a state judge when Griffin commenced a paternity action. 
But she refused to disclose the child’s location and was held in civil contempt, and her sister
was arrested after the father accused her of hiding the child.  Griffin eventually was
released from the civil contempt, but police officers then raided the apartment where she
was living, found the boy and took custody, and arrested Griffin for interference with child
custody.  She was in jail when this suit was filed.

         The plaintiffs already had filed an amended complaint before the district judge got
his first look at the lawsuit.  The court screened the amended complaint and characterized it
as rambling and confusing with “a whole mess of unconnected legal conclusions sprinkled
with occasional facts.”  This prolixity, the court explained, made it “nearly impossible to
determine exactly what each defendant is alleged to have done to violate plaintiffs’ rights
and therefore to analyze whether there is any potential basis for liability for each
defendant.”  The court dismissed the complaint but gave the plaintiffs leave to amend and
instructed them to number the paragraphs and limit each to a “single set of circumstances.” 
The plaintiffs were also told to “clearly set forth what each defendant is alleged to have
done” and to refrain from including “lengthy legal descriptions and conclusions.”  The
plaintiffs ignored this directive and instead sought reconsideration and asked the judge to
recuse himself.  The court declined to do either and extended the deadline for the plaintiffs
to file a second amended complaint.  They in turn filed an “objection” to the order and
repeated their demand for recusal.  After the second deadline had passed without a revised
complaint, the court dismissed the case with prejudice under Rule 8(a).

        On appeal the Griffin sisters1 argue that the district court should not have ordered
them to amend their complaint because the defendants could have moved for a more
definite statement.  See FED. R. CIV. P. 12(e).  But we have explained that often it is simpler to
dismiss an unintelligible complaint with leave to file a new one so that a plaintiff’s
allegations are contained in only one document rather than two: the complaint and the more
definite statement.  Davis v. Ruby Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001).  That is the
case here.  Where the operative complaint cannot stand on its own—itself a confusing




       1
        The Griffin sisters were not authorized to file the complaint or pursue this appeal on
the childrenʹs behalf without counsel.  See Elustra ex rel. Elustra v. Mineo, – F.3d –, 2010 WL
431669, at *3 (7th Cir. Feb. 9, 2010); Navin v. Park Ridge Sch. Dist. 64, 270 F.3d 1147, 1149 (7th
Cir. 2001) (per curiam).  Accordingly, the minor children were not part of the underlying
action and are not parties to this appeal.
No. 09‐3920                                                                                Page 3

morass of legal theory and limited factual assertions—an addendum would only complicate
matters.

        In addition, the plaintiffs contend that the district court did not have authority to
screen their complaint because they had paid the filing fee.  But district courts are permitted
to screen every complaint, regardless of a plaintiff’s fee status.  28 U.S.C. § 1915(e)(2)(B);
Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir.
1999).

        Finally, the plaintiffs insist that it was error to dismiss their suit under Rule 8
because, in their view, the complaint “spell[s] out in detail how each defendant
participated” in violating their rights.  We review a dismissal under Rule 8 for abuse of
discretion.  See Frederiksen v. City of Lockport, 384 F.3d 437, 438‐39 (7th Cir. 2004); Davis, 269
F.3d at 820.  A district court normally cannot dismiss a complaint merely because it is
repetitious or includes irrelevant material.  United States ex rel. Garst v. Lockheed‐Martin Corp.,
328 F.3d 374, 378 (7th Cir. 2003).  But “[l]ength may make a complaint unintelligible, by
scattering and concealing in a morass of irrelevancies the few allegations that matter.”  Id. 
A court is free to dismiss a complaint with prejudice when the plaintiffs have been given
opportunities to amend, but fail to do so.  See Airborne Beepers & Video, Inc. v. AT&T Mobility
LLC, 499 F.3d 663, 666 (7th Cir. 2007); Frederiksen, 384 F.3d at 439.

        Here, the plaintiffs’ lengthy and disjointed complaint made it impossible for the
district court to identify the specific allegations against each defendant and therefore
impossible to determine whether there are potential claims against any of them.  We agree
with the district court that the complaint does not comply with Rule 8.  The complaint
includes some factual allegations, but they are not easily retrieved or assimilated; only after
18 pages of mostly broad legal assertions does the complaint mention the custody battle that
seems to be at the heart of the suit.  And even then it is unclear how each defendant is
supposed to have participated; some defendants listed in the caption are not even
mentioned in the body of the complaint.  The complaint is unintelligible, and it was not an
abuse of discretion for the district court to dismiss the case with prejudice after the plaintiffs
failed to cure the deficiencies.

       The plaintiffs include several additional arguments in their brief, including a
contention that the district judge should have recused himself.  We have reviewed these
additional arguments and conclude that none has merit.

                                                                                     AFFIRMED.